Citation Nr: 1513595	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  12-18 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel





INTRODUCTION

The Veteran served on active duty from November 1968 to May 1972.  He also had subsequent service in the Missouri Army National Guard.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

When this case was previously before the Board in April 2014, it was remanded for additional development.  The issue of service connection for bilateral hearing loss is now before the Board for final appellate consideration.

The issue of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's current bilateral hearing loss is related to active duty.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by active service, and may not be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in a December 2010 letter.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the record contains some service treatment records, VA medical records, private post-service medical records and the Veteran's own statements in support of his claim.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

In this regard, a January 2011 VA memorandum states that VA had determined that the Veteran's service medical records for the period from November 1968 to May 1972 [i.e., from his period of active duty] were unavailable, all procedures to obtain them had been correctly followed, all efforts to obtain the records had been exhausted, further efforts were futile, and, based on these facts, the records were unavailable.  The memorandum lists the attempts made to obtain the records.  The Board is aware that in such situations, it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

A VA examination was conducted in July 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination conducted in this case is more than adequate, as it reflects a review of the Veteran's claims file and VBMS eFolder, considers all of the pertinent evidence of record, and provides a rationale for the opinion offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.


Legal Analysis

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), may be presumed to have been incurred in or aggravated by service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385 , which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2014). 

The Board points out that the absence of in-service evidence of hearing loss, including one meeting the requirements of 38 C.F.R. § 3.385, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Hensley also provides that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and his current disability. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he has bilateral hearing loss due to noise exposure during his period of active duty from November 1968 to May 1972.  He asserts that working on the flight line with no ear protection as an engine turbine repairman caused his current bilateral hearing loss.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  

The Board's April 2014 remand found that a March 2011 VA medical opinion and an August 2012 private medical opinion, each addressing the etiology of the Veteran's bilateral hearing loss, were based on incomplete or inaccurate sets of facts.  As a result, the Board will not address either medical opinion in the current decision.  

The report of the July 2014 VA examination shows that the Veteran has bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  The examiner stated that it was not at least as likely as not that the Veteran's right ear and left ear hearing loss were caused by or a result of an event during military service.  The examiner explained that normal bilateral hearing was shown by Army National Guard service treatment records dated 12 years after the period of active duty during which the Veteran asserts that he incurred his hearing loss.  The Veteran's MOS (military occupational specialty) likely exposed him to high risk noise but there was no evidence indicating that acoustic trauma related to military service resulted in right or left ear hearing loss.  The current audiogram did reveal right and left ear hearing loss, but the degrees and configurations were not consistent with hearing loss caused by acoustic trauma.

The Board points out that the examiner did not refer to the Army National Guard service treatment records to deny service connection by showing that the Veteran's hearing was within normal limits at separation from active duty.  Rather, the examiner referred to these records to show that the Veteran's hearing was normal even 12 years after his separation from active duty.  This use of the service treatment records does not violate Hensley.  

The Board finds that the July 2014 VA medical opinion constitutes probative evidence against the Veteran's claim.  It is based on current examination results and a review of the medical record.  The examiner explained his opinion with references to the Veteran's active duty MOS and post-service medical history, as well as medical principles and his own medical expertise.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185 (1999); Prejean v. West, 13 Vet. App. 444 (2000).

The Board finds it significant that there is no medical evidence to the contrary of the July 2014 VA opinion.  In fact, the medical record is negative for any evidence linking the Veteran's current bilateral hearing loss to his active duty.  

The Board notes that the Veteran is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that any such assertions are credible. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

However, the Veteran's contentions do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran's current bilateral hearing loss is related to his active duty) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428 (2011); Jandreau, 492 F.3d at 1377 n.4.  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim.  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for bilateral hearing loss.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

The Veteran also contends that he has tinnitus as a result of his period of active duty from November 1968 to May 1972.  This claim for service connection requires additional development.  

The July 2014 VA examination provides the opinion that the Veteran's tinnitus was less likely than not (less than 50 percent probability) caused by or a result of military noise exposure.  The examiner explained that the Veteran's service treatment records showed no evidence that the Veteran's confirmed military noise resulted in tinnitus, and that the Veteran failed to time lock the onset of tinnitus with military service.  Earlier in the report, the examiner pointed out that the Veteran reported bilateral tinnitus for a "a long time" but was unsure of its onset.

The Board observes that VA Training Letter 10-02, issued in March 2010, addresses the adjudication of claims for hearing loss and tinnitus.  In that letter, the Director of the VA Compensation and Pension Service (Director) observed that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  The Director further noted that delayed-onset tinnitus must also be considered. 

In light of the foregoing, the Board finds that the report of the July 2014 VA examination report is inadequate with respect to the Veteran's tinnitus claim, and additional development is required.  See Barr, supra (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also 38 C.F.R. § 4.2 (2014) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claim to the examiner who conducted the July 2014 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.

The examiner is requested to review the record, including the July 2014 VA examination report. 

Based on the review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the Veteran's current tinnitus is causally related to his period of active duty service from November 1968 to May 1972.  In doing so, the examiner should address the possibility of delayed-onset tinnitus, as noted in VA Training Letter 10-02.

The examiner is requested to provide a rationale for any opinion expressed. 

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


